Citation Nr: 0810719	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a bilateral foot disorder.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a right ankle disorder.

3.  Entitlement to an initial disability rating in excess of 
20 percent for a left ankle disorder.

4.  Entitlement to an effective date earlier than July 12, 
2005 for the grant of service connection for a bilateral foot 
disorder, a right ankle disorder, and a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and a 10 percent rating for a bilateral foot 
disorder, and granted service connection for a right and left 
ankle disorder, assigning each a 10 percent rating.  All 
evaluations were made effective from July 12, 2005.  

Thereafter, in a September 2006 rating action, the RO 
increased the right and left ankle disability evaluations to 
20 percent each, effective from July 12, 2005.  The veteran 
continues to disagree with the evaluations and effective 
dates assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2008.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's bilateral foot disorder manifests with 
pain, swelling, rigid pes cavus, hammertoes, and hallux 
valgus; there is no evidence of marked contraction of the 
plantar fascia with dropped forefoot, very painful 
callosities, or marked varus deformity.  

2.  Both the right and left ankle disorders manifest with 
pain, swelling, and marked limitation of motion, without 
ankylosis.

3.  The veteran is receiving the maximum schedular evaluation 
for his left and right ankle disorders.

4.  A claim of entitlement to service connection for a 
bilateral foot disorder was received on September 25, 1992. 

5.  The RO denied service connection for a bilateral foot 
disorder in a February 25, 1993 rating decision.  The veteran 
was notified of this decision in March 1993.  He did not 
appeal and the decision became final.

6.  The veteran submitted a new claim of service connection 
for a bilateral foot disorder, a right ankle disorder and a 
left ankle disorder that was received at the RO on July 12, 
2005.

7.  Prior to July 12, 2005, there is no claim for service 
connection for a right ankle disorder and a left ankle 
disorder, or any communication that could be considered an 
informal claim for those disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for a bilateral foot disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Code 5278 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent for a right ankle disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Code 5271 (2007).

3.  The criteria for an initial disability rating in excess 
of 20 percent for a left ankle disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Code 5271 (2007).

4.  An effective date earlier than July 12, 2005 for the 
grant of service connection for a bilateral foot disorder, a 
right ankle disorder, and a left ankle disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(q)(r) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The instant appeal, for an initial increased disability 
rating and an earlier effective date for a bilateral foot and 
ankle disorder, arises from the veteran's disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated the veteran's 
private and VA treatment records with the claims folder; and 
in October 2005 and August 2006, he was afforded formal VA 
orthopedic examinations.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See generally, 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.   

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Bilateral Foot Disorder

Here, the RO granted service connection for a bilateral foot 
disorder and awarded this disability a single 10 percent 
disability evaluation, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, effective from July 12, 2005.  
The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for his bilateral 
foot disorder.  

Under Diagnostic Code 5276, for rating flatfeet, a 50 percent 
rating is warranted for bilateral disability when the 
disability is "pronounced", and manifest by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  When the symptoms are characterized as 
"severe", with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent evaluation is for 
application for bilateral disability.  Moderate disability 
(whether bilateral or unilateral), characterized by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet, warrants a 10 percent rating.

Other Diagnostic Codes are also potentially applicable for 
rating the veteran's service-connected foot disorder.  For 
example, under Diagnostic Code 5278, (for evaluating claw 
foot (pes cavus)), a 50 percent rating is for application for 
bilateral disability manifest by marked contraction of 
plantar fascia with dropped forefoot, all toes being hammer 
toes, very painful callosities, and marked varus deformity.  
With all toes tending to dorsiflexion, with limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, a 
30 percent rating is warranted for bilateral disability.  A 
10 percent evaluation is applicable when there is bilateral 
or unilateral dorsiflexion of the great toe with some 
limitation of dorsiflexion at the ankle and definite 
tenderness under metatarsal heads.  

Additionally, under Diagnostic Code 5284, foot injuries 
warrant a 10 percent evaluation if they are moderate, a 20 
percent evaluation if they are moderately severe or a 30 
percent evaluation if they are severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

VA outpatient treatment records show very little treatment 
for the bilateral foot disorder.  A record dated in August 
2006 does reflect that the veteran was issued custom 
orthotics for use.  He was noted to have rigid plantar 
flexion of the first metatarsal bilaterally.  In stance, the 
veteran exhibited increased medial arch height, left greater 
than right, rigid, with heels slightly inverted.  There was 
lateral deviation of the great toes bilaterally, with 
prominent first metatarsal head, left greater than right.  

The veteran underwent a VA examination in August 2006.  His 
claims file was reviewed at the time of the evaluation.  The 
veteran's complaints consisted of bilateral foot pain, 
located in the arch area of his foot.  He noted weakness and 
fatigability secondary to the pain in his feet.  The veteran 
stated that he limited his walking to short walks of less 
than two blocks.  He uses Advil and Tylenol with temporary 
relief.  The veteran indicated that he was not presently 
working, but did note that standing caused increased pain 
when he was working as a carpenter.  He also indicated that 
he was issued corrective devices during service, but they 
were ineffective.

Upon physical examination, the veteran had a very prominent 
elevation of the tarsal and metatarsal bones, giving the 
appearance of a high arch.  The arch area was sensitive to 
palpation in both feet.  There also was a hallux valgus 
deformity in both feet of 20 degrees.  The Achilles tendon 
alignment was normal bilaterally, and the examiner 
specifically noted that the veteran did not have a flat foot 
condition.  In fact, he had the opposite because of his 
congenital abnormality (severe metatarsus adductus deformity 
of the first cuneiforms and an unusually thick and short 
first metatarsal bilaterally).  There was no fatigue, 
weakness, lack of endurance or change in the range of motion, 
except for that which was caused by pain.  The examiner noted 
that there was no evidence of abnormal weight bearing in 
either foot, as there is no abnormal callous formation.  The 
overall clinical impression was chronic foot pain secondary 
to severe metatarsus adductus deformity of the first 
cuneiforms and an unusually thick and short first metatarsal 
bilaterally; and bilateral hallux valgus deformity.  X-rays 
showed hallux valgus and hammertoes.

The veteran underwent another VA examination in August 2006.  
The claims file was available and reviewed by the examiner.  
The veteran reported constant pain in the arches of his feet.  
The veteran reported that he had not worked in 12 years, 
although the examiner was unsure as to the reason for this.  
The examiner noted that there had been no interval change 
since the October 2005 VA examination.  The examiner noted 
that a July 2006 VA podiatry record revealed a diagnosis of 
rigid pes cavus both sides, left more so than right and 
hallux valgus both sides.  Upon objective evaluation, the 
veteran was observed to walk with a slow gate and a 4-point 
cane.  He was also observed holding onto the railing while 
walking with a slow gait from the waiting room to the 
examiner's room.  The examiner noted that both ankles looked 
entirely normal and demonstrated no laxity.  Both feet 
demonstrated a high arch.  The diagnosis was bilateral pes 
cavus.

At a personal hearing held in November 2006, the veteran 
testified that he has chronic pain in his feet, which limits 
his mobility and has not improved with prescribed orthotics.

Based upon the Board's review of all the evidence, it is 
apparent that the veteran's bilateral foot disorder is not 
pes planus (flat foot), but rather, it is better described as 
pes cavus (claw foot).  As such, this disability is more 
appropriately rated under Diagnostic Code 5278 than 
Diagnostic Code 5276.  

The Board finds that the degree of disability described by 
objective medical evidence since the effective date of 
service connection appears to more closely approximate the 
criteria for a 30 percent rating under Diagnostic Code 5278.  
The medical evidence shows that the veteran was diagnosed 
with bilateral rigid pes cavus.  He has chronic foot pain 
upon manipulation and use, severe metatarsus adductus 
deformity of the first cuneiforms and an unusually thick and 
short first metatarsal bilaterally.  Hallux valgus deformity 
and hammertoes were also shown.  These symptoms approximate 
those identified for a 30 percent rating under Diagnostic 
Code 5278, including shortened plantar fascia and marked 
tenderness under the metatarsal heads.  Accordingly, an 
increased rating to 30 percent is warranted.  An even higher 
(50 percent) rating is not warranted under Diagnostic Code 
5278 since there is no evidence of a marked contraction of 
plantar fascia with dropped forefoot, very painful 
callosities, and marked varus deformity. 

In light of the cumulative evidence, the Board is of the 
opinion that the veteran's overall disability picture more 
closely approximates a moderately severe disability under 
Diagnostic Code 5278.  See 38 C.F.R. § 4.7.  Accordingly, a 
30 percent rating is warranted for this disability for the 
bilateral foot disorder.  The assigned rating contemplates 
the objective evidence of weakness and fatigue secondary to 
chronic pain, pursuant to 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The Board has considered whether other higher ratings are 
available under other relevant Diagnostic Codes, but notes 
that no other Diagnostic Code is applicable to this case.  
The veteran does not have pes planus, and is therefore not 
entitled to the maximum 50 percent disability rating under 
Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5726 (2007).  There also is no evidence of malunion or 
nonunion of the tarsal or metatarsal bones, so Diagnostic 
Code 5283 is also not for application.  

An increased rating to 30 percent (and no higher) from the 
effective date of service connection is warranted.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5728 (2007).  As the 
severity of the bilateral foot disability does not appear to 
have varied since the effective date of service connection, 
staged ratings are not warranted.  
See Fenderson, supra.


Ankle Disabilities - Right and Left 

The RO granted service connection for a left and right ankle 
disorder and awarded each a separate 10 percent disability 
evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, effective from July 12, 2005.  In a September 2006 
rating action, the RO increased the right and left ankle 
disability evaluations to 20 percent each, still effective 
from July 12, 2005. 

The veteran contends his left and right ankle disorders each 
warrant initial disability ratings in excess of 20 percent.  
The Board has considered his contentions, but finds however, 
that the preponderance of the evidence is against the claims 
for higher ratings.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 
percent rating is warranted for moderate limitation of motion 
of an ankle and a 20 percent rating is warranted for marked 
limitation of motion of an ankle.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

Turning to other potentially relevant codes, the Board notes 
that pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 
30 percent rating is warranted for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  

Turning to the objective medical evidence, the veteran 
underwent a VA examination in October 2005.  There was marked 
tenderness upon evaluation of the ankles, especially the 
medial malleolus on the right.  There was also tenderness in 
the left ankle, as well as on the right lateral malleolus.  
The range of motion was 0 to 10 degrees dorsiflexion on the 
right and 0 to 15 degrees on the left.  Plantar flexion was 
from 0 to 45 degrees, bilaterally.  The veteran reported 
having ankle pain constantly, and therefore the ranges of 
motion were noted to be the ranges measured with pain.  The 
examiner stated that the veteran had increased pain upon use.  
There was no fatigue, weakness, lack of endurance or change 
in the range of motion upon examination, except for that 
which was caused by pain.  The overall clinical impression 
was chronic ankle pain secondary to severe metatarsus 
adductus deformity of the first cuneiforms and an unusually 
thick and short first metatarsal bilaterally.

The veteran underwent another VA examination in August 2006.  
The claims file was available and reviewed by the examiner.  
The veteran reported constant pain in his ankles.  The 
examiner noted that there had been no interval change since 
the October 2005 VA examination.  Upon objective evaluation, 
the veteran was noted to walk with a slow gate and a 4-point 
cane.  He was also noted to hold onto the railing while 
walking from the waiting room to the examiner's room.  Upon 
examination, the veteran's gait was slow.  The examiner noted 
that both ankles looked entirely normal and demonstrated no 
laxity.  The veteran demonstrated dorsiflexion to 10 degrees 
and plantar flexion to 20 degrees.  He was capable of slow 
repetitive motion and on such motion; the aforementioned 
range of motion of both ankles was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  There was 
no aversion at the ankles.  The diagnosis was unexplained 
bilateral ankle pain with limitation of motion of both 
ankles.

At the veteran's hearing in November 2006, he testified that 
he has bilateral ankle pain, with intermittent swelling and 
instability.  The veteran stated that he did not drive and 
had limitations with mobility, including climbing stairs.  
The veteran further testified that he uses a walker for the 
primary purpose of taking the weight off of his ankles.  

VA outpatient treatment records show very little treatment 
for the bilateral ankle disorder.  Records dated in August 
2006 do reflect that the veteran reported increasing 
bilateral ankle pain with episodes of instability.  There is 
no indication in these records that the veteran was issued a 
walker for his bilateral ankle disability.  

After reviewing the evidence of record, the Board finds that 
disability ratings in excess of 20 percent for the left and 
right ankle disorders are not warranted.  The veteran's ankle 
disabilities have each been assigned a 20 percent rating 
under Diagnostic Code 5271 on the basis of marked limitation 
of motion of the ankle.  38 C.F.R. §4.71a, Diagnostic Code 
5271 (2007).  This is the maximum disability evaluation 
available under this Diagnostic Code.  The Board has 
considered whether higher ratings are available under other 
relevant Diagnostic Codes, but notes that no other code is 
applicable to this case.  Specifically, there is no evidence 
of ankylosis of the ankle and therefore, a higher disability 
rating under Diagnostic Code 5270 for ankylosis is not 
warranted.  

The Board has also considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning ratings in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, as the veteran already receives the maximum rating 
for limitation of ankle motion for both ankles, there is no 
basis for higher ratings based on these factors.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  As a result, the 
Board finds that the veteran is entitled to the currently 
assigned 20 percent evaluations, and no higher, for his 
service-connected right and left ankle disabilities.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


Earlier effective dates

The veteran appeals the July 12, 2005 effective date assigned 
for his award of VA compensation for the left and right ankle 
disorders and his bilateral foot disorder.  He contends that 
the effective date should be January 23, 1976.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998). 

Based upon the evidence of record, the Board finds that there 
is simply no basis upon which to justify granting an 
effective date earlier than July 12, 2005, for the grant of 
service connection for the left and right ankle disorders.  
The veteran submitted a claim for service connection for left 
and right ankle disorders that was received at the RO on July 
12, 2005.  Prior to July 12, 2005, there is no record of a 
formal claim for service connection for such disorders, and 
the record contains no communication that could be considered 
an informal claim for VA compensation.  

As noted, with a claim for service connection, the effective 
date of an award will be either, the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; or the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  The 
veteran separated from service in January 1976.  He did not 
file a claim for his ankle disorders within one year after 
separation; but many years later in July 2005.  Thus, there 
is no basis for an effective date earlier than July 12, 2005.

Regarding the bilateral foot disorder, the record shows that 
the veteran filed an original claim for that was received at 
the RO in September 25, 1992.  The claim was denied on the 
merits by the RO in a February 25, 1993 rating decision.  The 
veteran was given notice of the denial and his appellate 
rights, but did not file a timely appeal of this 
determination within the one-year appellate period following 
issuance of this notice.  Therefore, that denial became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  Because 
the proper effective date for an award based on a claim to 
reopen can be no earlier than the date on which that claim 
was received, only a request for revision based on CUE could 
result in the assignment of an earlier effective date for the 
appellant's awards.  The Court concluded that there was no 
proper CUE claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, 
specifically as it regards the bilateral foot disorder, the 
veteran's original claim for service connection was denied in 
an unappealed and final rating decision in March 1993.  
Thereafter, the only application on his part to reopen this 
claim was received on July 12, 2005.  Since the February 25, 
1993 rating decision is final, and the next claim was not 
received until July 12, 2005, the only basis upon which to 
find entitlement to an earlier effective date than July 12, 
2005 is if the evidence revealed that there was clear and 
unmistakable evidence (CUE) in the prior decision.  The 
veteran has made no such specific claim, and no obvious error 
is revealed upon the Board's current review of the evidence 
then of record.  Thus, there are no provisions in the 
applicable laws and regulations to allow an earlier effective 
date prior to July 12, 2005 for the bilateral foot disorder.  


ORDER

Entitlement to a 30 percent rating, but not higher, for a 
bilateral foot disorder is granted, subject to the criteria 
applicable to the payment of monetary benefits.

An initial disability rating in excess of 20 percent for a 
right ankle disorder is denied.

An initial disability rating in excess of 20 percent for a 
left ankle disorder is denied.

An effective date earlier than July 12, 2005 for the grant of 
service connection for a bilateral foot disorder, a right 
ankle disorder, and a left ankle disorder is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


